DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1 and 14 are directed to a method for providing education (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: … receiving a completed pre-activity questionnaire; receiving a completed activity plan template; receiving a completed post-activity questionnaire; and determining that the educational cycle is completed in response to receiving the completed pre-activity questionnaire, the completed activity plan template, and the completed post-activity questionnaire as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by a human teacher can mentally receive a pre-activity questionnaire, receive a completed activity plan template; receive a completed post-activity questionnaire; and determining that the educational cycle is completed.  Note that the teacher performs the mental observation of the questionnaires and activity plan, evaluates the education cycle and determines that the educational cycle is completed (i.e. performing mental observations, evaluations, and judgements).  The mere nominal recitation of at least one processor 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
There is no tie to that a statutory product in the claim 1.    For claim 14, the claim recites some computer structures: “a computer system” and “a server communicatively coupled to a user device via a network”.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
There is no tie to that a statutory product in the claim 1.    For claim 14, the claim recites some computer structures: “a computer system” and “a server communicatively coupled to a user device via a network”.   Regarding these limitations: Applicant’s specification only describes these features in a highly generic manner by stating that " Computer system 200 includes one or more processors, such as processor 204. The processor 204 is coupled to a communication infrastructure 206 (e.g., a communications bus, cross-over bar, or network)." in the Applicant’s published specification, para. [0037]. “other users via user devices 20 such as personal computers (PCs), minicomputers, mainframe computers, microcomputers, telephonic devices, or wireless devices, personal digital assistants ("PDAs") or a handheld wireless devices (e.g., wireless telephones)” in the Applicant’s published specification, para. [0033].   There is no indication in the Specification that Applicants have achieved an advancement or improvement in computer and networking technology.   Dependent claims * inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.  
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-9, 11-14, 17-19 and 21are rejected under 35 U.S.C. 103 as being unpatentable over Mizuma et al. (US 2004/0033475 A1) in view of Geritz et al. (US 2018/0068579 A1). 
Re claims 1, 14:
1. A method for providing education (Mizuma, Abstract), comprising:
presenting a dashboard to a user (Mizuma, [0016]), the dashboard including an educational cycle for the user, wherein the educational cycle includes at least a pre-activity questionnaire, an activity plan template, and a post-activity questionnaire (Mizuma, fig. 2); 
receiving a completed pre-activity questionnaire (Mizuma, fig. 2, “Diagnostic Test”; [0045], “create a student profile ... School Grade 150 ... diagnostic test can be administered to the student and additional profile data”; [0031]); 
receiving a completed activity plan template (Mizuma, fig. 2, “Lesson Plan”; [0033], “lesson plan”; [0004], “study plan templates”);
receiving a completed post-activity questionnaire (Mizuma, fig. 2, “Achievement Test”); and
determining that the educational cycle is completed in response to receiving the completed pre-activity questionnaire, the completed activity plan template, and the completed post-activity questionnaire (Mizuma, fig. 2, “Every End Of Level”, “Define next level or repetition in current level”).

14. A computer system for providing education (Mizuma, Abstract) , comprising:
a server communicatively coupled to a user device via a network (Mizuma, figs. 3 – 5B); 
a first graphical user interface (GUI) (Mizuma, [0016]), generated by the server and transmitted to the user device for display to a user, the first GUI including a dashboard, the dashboard including an educational cycle for the user, wherein the educational cycle includes at least a pre-activity questionnaire, an activity plan template, and a post-activity questionnaire (Mizuma, fig. 2), wherein the server is configured to: 

receive a completed activity plan template (Mizuma, fig. 2, “Lesson Plan”; [0033], “lesson plan”; [0004], “study plan templates”); 
receive a completed post-activity questionnaire (Mizuma, fig. 2, “Achievement Test”); and 
determine that the educational cycle is completed in response to receiving the completed pre-activity questionnaire, the completed activity plan template, and the completed post-activity questionnaire (Mizuma, fig. 2, “Every End Of Level”, “Define next level or repetition in current level”).

Mizuma does not explicitly disclose playing a video to the user.  Geritz teaches Methods, systems, and media for providing career motivation, career inspiration and career guidance to a user through one or more journeys.   Geritz teaches an education cycle includes playing a video to the user (Geritz, fig. 3A – 3B, “Instructions & overview videos”; fig. 4, 420).   Therefore, in view of Geritz, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Mizuma, by playing a video as taught by Geritz, to provide videos that overview, background information, and the goal of the study plan (Geritz, [0080).

Re claims 4, 18:
4. The method of claim 1, wherein the activity plan template is an electronic document that is downloadable or saved in a virtual drive (Mizuma, figs. 5A – 5B, “Lesson Planning Database”; a database is a virtual drive).  18. The computer system of claim 14, wherein the activity plan template is an electronic document that is downloadable or saved in a virtual drive (Mizuma, figs. 5A – 5B, “Lesson Planning Database”; a database is a virtual drive).

Re claim 5:


Re claim 6:
6. The method of claim 1, wherein the dashboard presents a playlist including a plurality of educational cycles (Mizuma, figs. 19 – 23; from [0051], “Study Plan”; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals”).

Re claims 7, 19:
7. The method of claim 1, further comprising: 
providing a user interface to an organizational leader, the user interface including a plurality of cycles and a plurality of groups of users (Mizuma, fig. 12; [0004]; [0005]; [0009]; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals. From the default student data menu 100, shown in FIG. 8, the instructor can select a student and then choose level 910 to create a study plan for the selected student”; [0074], “groups of students may be analyzed to assess the performance of a particular instructor, a particular testing center, or a particular demographic group of students (i.e. geographic location, age, etc.)”; the students can be organized by demographic groups, grade level, subjects); 
receiving a selection of at least one cycle and at least one group of users from the organizational leader; and assigning the at least one cycle to each member user of the at least one group of users (Mizuma, fig. 12; [0004]; [0005]; [0009]; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals. From the default student data menu 100, shown in FIG. 8, the instructor can select a student and then choose level 910 to create a study plan for the selected student”; [0074]), wherein presenting the dashboard to the user includes presenting the at least one assigned cycle (Mizuma, [0008], “tracking the use of consumable educational materials”; [0031], “level of material that the student should use in a study plan”; the educational materials of a study plan are presented to the student).

19. The computer system of claim 14, further comprising a third GUI for an organizational leader, the third GUI including a plurality of educational cycles and a plurality of groups of users (Mizuma, fig. 12; [0004]; [0005]; [0009]; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals. From the default student data menu 100, shown in FIG. 8, the instructor can select a student and then choose level 910 to create a study plan for the selected student”; [0074], “groups of students may be analyzed to assess the performance of a particular instructor, a particular testing center, or a particular demographic group of students (i.e. geographic location, age, etc.)”; the students can be organized by demographic groups, grade level, subjects), wherein the server is configured to: receive a selection of at least one educational cycle and at least one group of users from the organizational leader; and assign the at least one educational cycle to each member user of the at least one group of users (Mizuma, fig. 12; [0004]; [0005]; [0009]; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals. From the default student data menu 100, shown in FIG. 8, the instructor can select a student and then choose level 910 to create a study plan for the selected student”; [0074]), wherein the dashboard for the user includes the at least one assigned educational cycle (Mizuma, [0008], “tracking the use of consumable educational materials”; [0031], “level of material that the student should use in a study plan”; the educational materials of a study plan are presented to the student).

Re claim 8:
8. The method of claim 1, wherein the dashboard includes a list of other users associated with the educational cycle, wherein selection of one of the other users provides contact information for the other user (Mizuma, fig. 24; [0067], “the instructor may enter a short comment about the student or his performance on a particular set, i.e., "counting on his fingers," into comment field 1495. These comments will appear on the Instructor Alert and the Instructor Preparation Report”; the instructor may communicate with a student through comments and/or report).

Re claims 9, 17:

receiving a selection of a goal name, at least one educational cycle or playlist (Mizuma, fig. 2, “Define the Progress Goal”; figs. 5 – 6, “Progress Goal Guide”; fig. 2, “Lesson Planning”; figs. 5 - 6), and a credential for a new goal (Mizuma, [0038], “student has been given credit”; [0043], “student progress data in the form of completed assignment data and achievement test results may be entered for the student”; credit and achievement test results are credential); and 
presenting the new goal on a dashboard of one or more users belonging to an organization of the organizational leader (Mizuma, fig. 2, “Define the Progress Goal”; figs. 5 – 6, “Progress Goal Guide”; fig. 9, “Progress Goal Setup”).

17. The computer system of claim 14, further comprising a second GUI for an organizational leader, the second GUI including a goal creation interface including a goal name field (Mizuma, fig. 2, “Define the Progress Goal”; figs. 5 – 6, “Progress Goal Guide”), a selectable list of educational cycles or playlists (Mizuma, fig. 2, “Lesson Planning”; figs. 5 - 6), and a selectable set of credentials (Mizuma, [0038], “student has been given credit”; [0043], “student progress data in the form of completed assignment data and achievement test results may be entered for the student”; credit and achievement test results are credential), wherein the server is configured to: 
receive, via the second GUI, a selection of a goal name, at least one educational cycle or playlist (Mizuma, fig. 2, “Define the Progress Goal”; figs. 5 – 6, “Progress Goal Guide”; fig. 2, “Lesson Planning”; figs. 5 - 6), and a credential for a new goal (Mizuma, [0038], “student has been given credit”; [0043], “student progress data in the form of completed assignment data and achievement test results may be entered for the student”; credit and achievement test results are credential); and 


Re claim 11:
Mizuma does not explicitly disclose an open badge.  Geritz teaches the limitation: 11. The method of claim 1, further comprising awarding an open badge indicating the user has completed the cycle in response to determining that the cycle is completed (Geritz, fig. 1, “Earned Badge”; fig. 11A; [0057]).  Therefore, in view of Geritz, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Mizuma, by providing the badges as taught by Geritz, since Geritz suggests Badges are awarded at times to inspire and motivate a student's progress. JourneyPoints may be issued to recognize granular individual achievements as a student progresses through field trips, and may be incrementally used in other motivational ways (e.g., discounts at local stores, etc.) (Geritz, [0057]).

Re claim 12:
12. The method of claim 1, further comprising: aggregating post-activity questionnaires from a plurality of users who have completed the cycle (Mizuma, fig. 2); and providing the aggregated post-activity questionnaires to an organizational leader (Mizuma, fig. 2, “Achievement Test”; Abstract, “accepting student progress data such as completed assignments and test results; generating a progress report”).

Re claims 13, 21:
13. The method of claim 1, wherein the educational cycle is selected from a plurality of educational cycles based on an onboarding survey of the user (Mizuma, fig. 2, “Diagnostic Test”; [0045], “create a student profile ... School Grade 150 ... diagnostic test can be administered to the student and additional profile data”; [0031]), wherein each of the educational cycles is assigned a stage of development along a roadmap, and completion of an educational cycle allows access to an associated educational cycle in a next stage of development along the roadmap (Mizuma, figs. 19 – 23; from [0051], “Study Plan”; [0052], 

21. The computer system of claim 14, wherein the educational cycle is selected from a plurality of educational cycles based on an onboarding survey of the user (Mizuma, fig. 2, “Diagnostic Test”; [0045], “create a student profile ... School Grade 150 ... diagnostic test can be administered to the student and additional profile data”; [0031]), wherein each of the educational cycles is assigned a stage of development along a roadmap, and completion of an educational cycle allows access to an associated educational cycle in a next stage of development along the roadmap (Mizuma, figs. 19 – 23; from [0051], “Study Plan”; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals”; figs 5A – 6, “Define the next level”, “Define the number of worksheets assign in next level”).

Claims 2 – 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuma et al. (US 2004/0033475 A1) in view of Geritz et al. (US 2018/0068579 A1) as applied to claim 1 above, and further in view of Almassizadeh et al. (US 2018/0301048 A1).
Re claims 2 and 20:
Mizuma does not explicitly disclose a method include the step a user to select a coach.   Almassizadeh teaches systems, media, and methods for conducting live, remote, online tutoring sessions (Almassizadeh, Abstract).  Almassizadeh teaches 2. The method of claim 1, wherein the dashboard includes a list of coaches associated with the educational cycle and an indication of availability of each coach (Almassizadeh, [0004], “learners can rate, browse, and select tutors to fit their needs based on a library of tutor profiles”; [0006], “availability of a tutor … online tutoring application for providing live, remote tutoring sessions”), the method further comprising: receiving a selection of one of the coaches from the user; and initiating a communication between the user and the coach based on the availability of the coach (Almassizadeh, [0004], “learners can rate, browse, and select tutors to fit their needs based on a library of tutor profiles”; [0006], “availability of a tutor”, “online tutoring application for providing live, remote tutoring sessions”, “rate curriculum … access curriculum, and view a tutoring script for the 

Re claim 3:
3. The method of claim 2, further comprising providing a coaching dashboard to the coaches, 
wherein the coaching dashboard presents a list of organizations (Mizuma, fig. 11, “Math”, “Grade 6”, [0008], “particular class session”; the user can be organized into subject, grade level and/or class session) and users, progress of users on cycles (Mizuma, fig. 12; [0004]; [0005]; [0009]; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals. From the default student data menu 100, shown in FIG. 8, the instructor can select a student and then choose level 910 to create a study plan for the selected student”; [0074], “groups of students may be analyzed to assess the performance of a particular instructor, a particular testing center, or a particular demographic group of students (i.e. geographic location, age, etc.)”; the students can be organized by demographic groups, grade level, subjects), and a tool to message users (Mizuma, fig. 24; [0067], “the instructor may enter a short comment about the student or his performance on a particular set, i.e., "counting on his fingers," into comment field 1495. These comments will appear on the Instructor Alert and the Instructor Preparation Report”; the instructor may communicate with a student through comments and/or report).

Claims 10 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuma et al. (US 2004/0033475 A1) in view of Geritz et al. (US 2018/0068579 A1) as applied to claim 1 above, and further in view of Darnell et al. (US 2018/0342171 A1).
Re claims 10, 15 - 16:
Mizuma teaches 10. The method of claim 9, further comprising: determining that a user has completed the new goal.  15. The computer system of claim 14, wherein the server is configured to: determine that the user has completed a professional education requirement in response to determining that a playlist is completed (Mizuma, fig. 12; [0004]; [0005]; [0009]; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals. From the default student data menu 100, shown in FIG. 8, the instructor can select a student and then choose level 910 to create a study plan for the selected student”).  Mizuma does not explicitly disclose blockchain ledger to store the credential for the user.  Darnell teaches a method of managing lifelong learner events on a blockchain includes detecting an event related to a learner using a blockchain-enabled digital learning system (Darnell, Abstract).  Darnell teaches 10. The method of claim 9, further comprising: determining that a user has completed the new goal; and adding an entry to a blockchain ledger indicating the credential for the user in response to the determining.  15. The computer system of claim 14, further comprising a blockchain ledger, wherein the server is configured to: determine that the user has completed a professional education requirement in response to determining that a playlist is completed.   16. The computer system of claim 15, wherein the server is configured to determine that a user has completed a goal; and add an entry to the blockchain ledger indicating a credential for the user based on the completion of the goal (Darnell, [0009], “student and teacher lifelong records using blockchain technology to securely track, maintain and manage these records … one or more corresponding record parameters of learning events, such as completion of learning content, completion of quiz/assessment, updating knowledge model, updating mastery level, etc., are sent to one or more validation modules”; [0034], “… assessment/quiz specific events such as quiz/assessment taken, time spent per question, number of responses, number of attempts, etc., along with a timestamp, gradebook data, skipping content, lack of attention on content, aggregate usage data of content … events related to ratings of skills, knowledge, progressions, attendance, behavior, etc., learner contextual information from sensor events. An event conducted with respect to an instance of the learner a particular learner record on a blockchain”; fig. 2, “Learner ledger”).   Therefore, in view of Darnell, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Mizuma, by providing the blockchain technology in order to improve the accountability or transparency (electronic audit trails) while guaranteeing data security and privacy of the student record (Darnell, [0003]; [0007]; [0009]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715